Citation Nr: 9935222	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran apparently served in the Kentucky Army National 
Guard from February 1976 to May 1996 and served on active 
duty from December 1990 to May 1991, including service in the 
Persian Gulf.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim for service connection 
for CAD has been obtained.

2.  The veteran's CAD originated in service.


CONCLUSION OF LAW

CAD was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for CAD, to 
include on the basis that it is due to an undiagnosed 
illness, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is plausible.  Additionally, the facts 
relevant to the issue have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the claim, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran's service medical records do not contain any 
diagnosis of heart disease or any abnormal heart findings.  
July 1993 records from Brian L. Ganzel, M.D., and Jewish 
Hospital reveal that the veteran suffered an acute myocardial 
infarction (MI) on July 16, 1993, and underwent cardiac 
catheterization, which demonstrated CAD.  He underwent a 
triple-vessel coronary artery bypass later in July 1993, with 
an excellent post-operative recovery.  Subsequent private 
medical and VA records show continued problems with CAD, for 
which the veteran had additional surgery.

On a May 1997 VA medical report, the diagnoses were 
hypercholesterolemia, atherosclerotic cardiovascular disease, 
and depression.  It was the examiner's opinion that it was at 
least as likely as not that the veteran's cardiovascular 
disease could be secondary to his Persian Gulf service, 
although equally contributory were the veteran's severe 
lipidemia and history of smoking.

The diagnosis on VA examination of the arteries and veins in 
September 1997 was coronary artery disease, status post 
bypass, with recurrent angina and atherosclerotic disease 
requiring angioplasty.  The examiner noted that the veteran 
had a history of smoking and high cholesterol prior to his 
MI, which probably contributed to his MI.  The examiner was 
not aware of any publications relating heart disease to any 
exposure relating to the Persian Gulf and believed that the 
veteran's CAD probably was not related to his Persian Gulf 
service.

The veteran testified at a personal hearing at the RO in 
January 1998 that he did not have any health problems until 
soon after he came back from serving in the Persian Gulf, and 
that he had a heart attack in July 1993.

According to an October 1999 statement from Dr. Stavens, who 
began seeing the veteran in July 1993 for severe coronary 
artery disease, it is possible that the veteran's being in 
the Gulf War may have directly affected his health.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in October 1999 that he was 
exposed to a lot of smoke from oil fires while in the Persian 
Gulf, which was so thick for two weeks that it would be dark 
during the day.  Submitted at the hearing was an October 1999 
statement from the veteran's wife, along with a waiver of RO 
consideration of this evidence, in support of the veteran's 
claim.

The above evidence reveals that the veteran was exposed to 
environmental hazards while serving in the Persian Gulf in 
1991.  CAD was diagnosed in 1993, for which the veteran 
underwent surgery.  With respect to whether the veteran's CAD 
is etiologically related to his service in the Persian Gulf, 
the Board notes that there is evidence both for and against 
the claim.  Although a VA examiner concluded in September 
1997 that the veteran's condition is likely not related to 
his Persian Gulf service, another VA physician concluded in 
May 1997 that it is at least as likely as not that the 
veteran's heart disease could be secondary to his Persian 
Gulf service.  Dr. Stavens indicated in October 1999 that it 
is possible that being in the Gulf War may have directly 
affected the veteran's health.  Because the Board finds that 
the evidence both for and against the claim is evenly 
balanced, the veteran must receive the benefit of the doubt.  
Consequently, service connection for CAD is warranted.






ORDER

Service connection for CAD is granted.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

